
	

114 S3544 IS: Wildland Firefighter Retirement and Disability Compensation Benefits Act of 2016
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3544
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2016
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to ensure that certain firefighters retain retirement
			 benefits while injured or disabled, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Wildland Firefighter Retirement and Disability Compensation Benefits Act of 2016.
 2.Civil service retention rightsSection 8151 of title 5, United States Code, is amended by striking subsection (b) and inserting the following:
			
				(b)Regulations
 (1)DefinitionsIn this subsection— (A)the term covered employee means an employee who—
 (i)held a position with the Forest Service or the Department of the Interior as a wildland firefighter; and
 (ii)sustained an injury while in the performance of duty, as determined by the Director of the Office of Personnel Management, that prevents the employee from performing the physical duties of a firefighter;
 (B)equivalent position includes a position for a covered employee that allows the covered employee to— (i)receive the same retirement benefits under subchapter III of chapter 83 or chapter 84 that the covered employee would receive in the former position had the covered employee not been injured or disabled; and
 (ii)does not require the covered employee to complete any more years of service that the covered employee would be required to complete to receive the benefits described in clause (i) had the covered employee not been injured or disabled; and
 (C)the term firefighter has the meaning given the term in section 8331. (2)RegulationsUnder regulations issued by the Office of Personnel Management—
 (A)the department or agency which was the last employer shall immediately and unconditionally accord the employee, if the injury or disability has been overcome within 1 year after the date of commencement of compensation or from the time compensable disability recurs if the recurrence begins after the injured employee resumes regular full-time employment with the United States, the right to resume the former or an equivalent position of the employee, as well as all other attendant rights which the employee would have had, or acquired, in the former position of the employee had the employee not been injured or disabled, including the rights to tenure, promotion, and safeguards in reductions-in-force procedures;
 (B)the department or agency which was the last employer shall, if the injury or disability is overcome within a period of more than 1 year after the date of commencement of compensation, make all reasonable efforts to place, and accord priority to placing, the employee in the former or equivalent position of the employee within such department or agency, or within any other department or agency; and
 (C)a covered employee who was injured during the 20-year period ending on the date of enactment of the Wildland Firefighter Retirement and Disability Compensation Benefits Act of 2016 may not receive the same retirement benefits described in paragraph (1)(B)(ii) unless the covered employee first makes a payment to the Forest Service or the Department of the Interior, as applicable, equal to the amount that would have been deducted from pay under section 8334 or 8442, as applicable, had the covered employee not been injured or disabled..
		3.Computation of pay
 (a)In generalSection 8114 of title 5, United States Code, is amended by striking subsection (e) and inserting the following:
				
					(e)Overtime
 (1)DefinitionsIn this subsection, the term covered overtime pay means pay received by an employee who holds a position with the Forest Service or the Department of the Interior as a wildland firefighter while engaged in wildland fire suppression activity.
 (2)OvertimeThe value of subsistence and quarters, and of any other form of remuneration in kind for services if its value can be estimated in money, and covered overtime pay and premium pay under section 5545(c)(1) of this title are included as part of the pay, but account is not taken of—
 (A)overtime pay; (B)additional pay or allowance authorized outside the United States because of differential in cost of living or other special circumstances; or
 (C)bonus or premium pay for extraordinary service including bonus or pay for particularly hazardous service in time of war..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2016.  